


Exhibit 10.17

 

Summary of Compensation Arrangements for Executive Officers

 

The following table shows the base salary, annual bonus and all other
compensation paid to the named executives.  The table also shows the grant date
fair value of the stock and option awards made to the named executives and the
increase in the present value of the retirement benefit of each named executive.

 

Name and Principal
Position(s)

 

Year

 

Salary
($)

 

Bonus
($)

 

Stock
Awards
($)(1)

 

Option
Awards
($)(1)

 

Non-Equity
Incentive Plan
Compensation($)(2)

 

Change in
Pension Value
and Nonqualified
Deferred
Compensation
Earnings(3)

 

All Other
Compensation
($)(4)

 

Total
($)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

David A. Roberts

 

2009

 

$

950,000

 

$

0

 

$

1,346,325

 

$

936,000

 

$

963,300

 

$

517,364

 

$

34,564

 

$

4,747,553

 

Chairman, President and Chief Executive Officer(5)

 

2008

 

$

950,000

 

$

0

 

$

1,579,375

 

$

1,138,575

 

$

1,425,000

 

$

53,716

 

$

25,846

 

$

5,172,512

 

 

2007

 

$

474,230

 

$

1,800,000

 

$

4,725,000

 

$

2,658,000

 

$

0

 

$

2,362,903

 

$

258,736

 

$

12,278,869

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Steven J. Ford

 

2009

 

$

385,250

 

$

0

 

$

268,244

 

$

193,167

 

$

293,000

 

$

66,474

 

$

13,797

 

$

1,219,932

 

Vice President, Chief Financial Officer and General Counsel(6)

 

2008

 

$

339,188

 

$

0

 

$

186,200

 

$

267,665

 

$

433,400

 

$

1,360

 

$

13,797

 

$

1,241,610

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

John W. Altmeyer

 

2009

 

$

580,000

 

$

0

 

$

403,898

 

$

290,839

 

$

611,300

 

$

144,214

 

$

13,591

 

$

2,043,842

 

President, Carlisle Construction Materials

 

2008

 

$

580,000

 

$

0

 

$

879,463

 

$

866,915

 

$

504,100

 

$

3,970

 

$

12,535

 

$

2,846,983

 

 

2007

 

$

550,000

 

$

725,000

 

$

83,740

 

$

514,360

 

$

0

 

$

61,904

 

$

15,695

 

$

1,950,699

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fred A. Sutter

 

2009

 

$

450,000

 

$

0

 

$

313,369

 

$

225,646

 

$

441,100

 

$

12,173

 

$

15,216

 

$

1,457,504

 

President, Carlisle Tire & Wheel(7)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Carol P. Lowe

 

2009

 

$

400,000

 

$

0

 

$

278,550

 

$

200,561

 

$

219,600

 

$

38,712

 

$

28,673

 

$

1,166,096

 

President, Trail King Industries, Inc.(6)

 

2008

 

$

400,000

 

$

0

 

$

221,944

 

$

319,600

 

$

450,000

 

$

6,153

 

$

28,008

 

$

1,425,705

 

 

2007

 

$

350,000

 

$

325,000

 

$

83,740

 

$

280,560

 

$

0

 

$

17,826

 

$

26,369

 

$

1,083,495

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Michael D. Popielec(8)

 

2009

 

$

520,000

 

$

0

 

$

362,511

 

$

260,746

 

$

148,900

 

$

0

 

$

12,560

 

$

1,304,717

 

Former President, Applied Technologies

 

2008

 

$

520,000

 

$

0

 

$

287,613

 

$

415,480

 

$

498,900

 

$

8,818

 

$

15,394

 

$

1,746,205

 

 

2007

 

$

495,000

 

$

350,000

 

$

83,740

 

$

374,080

 

$

0

 

$

14,601

 

$

25,186

 

$

1,342,607

 

 

--------------------------------------------------------------------------------

(1)   The value of the stock and option awards shown in the table equal the
grant date value of the awards for financial reporting purposes (before
reflected forfeitures).  The Company will recognize a portion of the grant date
value of the awards each year as compensation expense over the vesting period of
the awards.  Note 11 to the Company’s consolidated financial statements included
in the 2009 Annual Report on Form 10-K contains more information about the
Company’s accounting for stock-based compensation arrangements, including the
assumptions used to determine the grant date value of the awards.

 

(2)   The Company adopted a structured, formula-based program for the award of
annual incentive compensation to the named executives for 2008.  Prior to 2008,
the program reserved a substantial amount of negative discretion to the
Compensation Committee to determine the amount of annual incentive compensation
awards.  Because the 2008 and 2009 awards were formula-based, they are reported
in the Non-Equity Incentive Plan Compensation column.  Annual incentive awards
for 2007 are reported in the Bonus column.

 

--------------------------------------------------------------------------------


 

(3)   Represents the aggregate change in the actuarial present value of the
named executive’s accumulated benefit under the Retirement Plan for Employees of
Carlisle Corporation and the Carlisle Corporation Supplemental Pension Plan.

 

(4)   The amounts presented in the “All Other Compensation” column for 2009
consist of the following:

 

 

 

Mr. Roberts

 

Mr. Ford

 

Mr. Altmeyer

 

Mr. Sutter

 

Mrs. Lowe

 

Mr. Popielec

 

Matching Contributions to the Company’s Employee Incentive Savings Plan

 

$

9,200

 

$

9,200

 

$

9,200

 

$

9,200

 

$

9,200

 

$

9,200

 

Reimbursement of Tax Return Preparation Fees

 

$

14,800

 

$

0

 

$

0

 

$

0

 

$

5,000

 

$

0

 

Club membership dues

 

$

0

 

$

4,597

 

$

4,391

 

$

6,016

 

$

0

 

$

3,360

 

Reimbursement of Relocation Expenses

 

$

0

 

$

0

 

$

0

 

$

0

 

$

11,605

 

$

0

 

Tax Gross-Up on Tax Return Preparation Fees

 

$

10,564

 

$

0

 

$

0

 

$

0

 

$

2,868

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

34,564

 

$

13,797

 

$

13,591

 

$

15,216

 

$

28,673

 

$

12,560

 

 

(5)   The Company appointed Mr. Roberts Chairman, President and Chief Executive
Officer on June 21, 2007.

 

(6)   The Company appointed Mr. Ford Chief Financial Officer effective
November 1, 2008.  Mr. Ford joined the Company as Vice President, General
Counsel and Secretary in 1995 and will continue to serve as General Counsel and
Secretary.  Mrs. Lowe relinquished her position as Vice President and Chief
Financial Officer effective November 1, 2008 and was appointed President of the
Company’s wholly-owned subsidiary, Trail King Industries, Inc.

 

(7)   Mr. Sutter commenced employment with the Company on February 5, 2008.

 

(8)   Mr. Popielec terminated employment with the Company on June 30, 2009.

 

In addition, at its February 2, 2010 meeting, the Compensation Committee
approved the following annual salaries for 2010 for the named executive officers
(excluding Mr. Popielec): (i) David A. Roberts - $978,500, (ii) Steven J. Ford -
$425,000, (iii) John W. Altmeyer - $597,400, (iv) Fred A. Sutter - $463,500, and
(v) Carol P. Lowe - $400,000.  The Compensation Committee also awarded the named
executive officers options to acquire shares of the Company’s common stock (the
“Shares”) as well as restricted and performance Shares as follows: (i) David A.
Roberts — 97,850 options, 28,605 restricted Shares and 28,605 performance
Shares, (ii) Steven J. Ford — 21,250 options, 6,210 restricted Shares and 6,210
performance Shares, (iii) John W. Altmeyer — 29,870 options, 8,730 restricted
Shares and 8,730 performance Shares, (iv) Fred A. Sutter — 23,175 options, 6,775
restricted Shares and 6,775 performance Shares, and (v) Carol P. Lowe — 20,000
options, 5,845 restricted Shares and 5,845 performance Shares.  The options were
awarded at an exercise price of $34.21, which was equal to the closing market
price of the Shares on the date of grant.  All options expire ten (10) years
following the date of grant and vest one-third on the first anniversary of
grant, one-third on the second anniversary of grant and the remaining one-third
on the third anniversary of grant.  Each restricted Share was valued at $34.21,
which was equal to the closing market price of the Shares on the date of
grant.   The restricted Shares vest on December 31, 2012.  During the period the
Shares remain restricted, each of the named executive officers will receive any
dividend declared on such Shares.  Each performance Share was valued at $34.21
which was equal to the closing market price of the Shares on the date of grant. 
The performance Shares vest on December 31, 2012 based on (i) the total
shareholder return (price appreciation plus dividends) on the Shares relative to
the total shareholder return of the companies comprising the S&P MidCap 400
Index over the three (3) year performance period ending December 31, 2012 in
accordance with the following table:

 

--------------------------------------------------------------------------------


 

Company’s Total Shareholder Return
Percentile

 

Percentage of Performance Shares Earned

 

Below 25th percentile

 

 

0

%

 

25th percentile

 

 

50

%

 

50th percentile

 

 

100

%

 

75th percentile or above

 

 

200

%

 

 

Dividends will accrue during the three (3) year performance period and will be
paid on awarded performance Shares.

 

The table on the following page provides the actuarial present value of each
named executive’s accumulated benefit under the Company’s Retirement and
Supplemental Pension Plans.

 

The Retirement Plan provides benefits under a cash benefit accrual formula that
was added to the plan in 1997.  Under the formula, participants accumulate a
cash balance benefit based upon a percentage of compensation allocation made
annually to the participants’ cash balance accounts.  The allocation percentage
ranges from 2% to 7% of total base salary and annual bonus (including amounts
deferred under the Savings Plan and Section 125 of the Code) depending on each
participant’s years of service.  The cash balance account is further credited
with interest annually.  The interest credit is based on the One Year Treasury
Constant Maturities as published in the Federal Reserve Statistical Release over
the one year period ending on the December 31st immediately preceding the
applicable plan year.  The interest rate for the plan year ending December 31,
2009 was 4%.  The Retirement Plan was closed to new participants effective
December 31, 2004.  No employees hired on or after January 1, 2005 are eligible
to participate in the Plan.

 

The benefits under the Supplemental Pension Plan are equal to the difference
between the benefits that would have been payable under the Retirement Plan
without regard to the compensation limitation imposed by the Code or the
limitation on participation in the Retirement Plan that became effective on
January 1, 2005 and the actual benefits payable under the Retirement Plan as so
limited.

 

Benefits under the Retirement Plan are payable as a monthly annuity or in a lump
sum payment.  Vested benefits under the Supplement Pension Plan are payable only
in the form of a monthly annuity.  The benefits under the Retirement Plan become
vested after the executive completes 5 years of vesting service, or if earlier,
the date the executive terminates employment due to death or disability.  The
benefits under the Supplemental Plan become vested after the executive completes
ten years of vesting service and retires at or after age 55, or if earlier, the
date the executive terminates employment due to death or disability.

 

The Company’s employment agreement with Mr. Roberts provides that Mr. Roberts
will receive a monthly benefit under the Supplemental Pension Plan of $25,703,
expressed as a life annuity commencing on January 1, 2013.  The benefit vests at
the rate of 20% per year commencing June 21, 2008, or if earlier, the date the
Company terminates Mr. Roberts’ employment other than for gross or willful
misconduct or Mr. Roberts terminates employment due to death, disability or
retirement or for good reason, as defined in his employment agreement with the
Company.  The benefit will be actuarially adjusted if it is paid in any form
other than a life annuity or the benefit commencement date is before or after
January 1, 2013.

 

--------------------------------------------------------------------------------


 

Name

 

Plan Name

 

Number of Years
Credited Service
(#)(1)

 

Present Value of
Accumulated Benefit
($)(2)

 

Payments
During Last
Fiscal Year ($)

 

Mr. Roberts

 

Retirement Plan for Employees of Carlisle Corporation

 

2.58

 

$

0

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

Carlisle Corporation Supplemental Pension Plan

 

2.58

 

$

2,933,983

 

$

0

 

 

 

 

 

 

 

 

 

 

 

Mr. Ford

 

Retirement Plan for Employees of Carlisle Corporation

 

13.50

 

$

94,559

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

Carlisle Corporation Supplemental Pension Plan

 

13.50

 

$

101,050

 

$

0

 

 

 

 

 

 

 

 

 

 

 

Mr. Altmeyer

 

Retirement Plan for Employees of Carlisle Corporation

 

19.58

 

$

142,773

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

Carlisle Corporation Supplemental Pension Plan

 

19.58

 

$

303,034

 

$

0

 

 

 

 

 

 

 

 

 

 

 

Mr. Sutter

 

Retirement Plan for Employees of Carlisle Corporation

 

0.92

 

$

0

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

Carlisle Corporation Supplemental Pension Plan

 

0.92

 

$

12,173

 

$

0

 

 

 

 

 

 

 

 

 

 

 

Mrs. Lowe

 

Retirement Plan for Employees of Carlisle Corporation

 

7.00

 

$

36,789

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

Carlisle Corporation Supplemental Pension Plan

 

7.00

 

$

53,722

 

$

0

 

 

 

 

 

 

 

 

 

 

 

Mr. Popielec

 

Retirement Plan for Employees of Carlisle Corporation

 

3.33

 

$

0

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

Carlisle Corporation Supplemental Pension Plan

 

3.33

 

$

0

 

$

0

 

 

--------------------------------------------------------------------------------

(1)   The amounts presented in this column represent the number of actual years
the named executive has been a participant in each plan.  None of the named
executives have been given credit under the plans for years of service in
addition to their actual years of service presented in the table. 
Messrs. Roberts and Sutter commenced employment after December 31, 2004 and are
not eligible to participate in the Retirement Plan for Employees of Carlisle
Corporation.  Mr. Popielec terminated employment with the Company on June 30,
2009 prior to becoming vested in his benefit under the Carlisle Corporation
Supplemental Pension Plan.

 

(2)   Note 13 to the Company’s consolidated financial statements included in the
2009 Annual Report on Form 10-K includes the valuation assumptions and other
information relating to the Retirement Plan and Supplemental Pension Plan.

 

Each named executive officer is party to an executive severance agreement
providing for benefits in the event of a “change of control” (defined generally
as an acquisition of 20% or more of the outstanding voting Shares or a change in
the majority in the Board of Directors).  In the event of any termination of an
executive’s employment (including due to the executive’s resignation) within
three (3) years of a change of control (other than due to the executive’s death
or disability or after the executive attains age 65), each change in control
agreement provides that the executive will be entitled to receive three years’
compensation, including bonus, retirement benefits equal to the benefits the
executive would have received had he or she completed three additional years of
employment, continuation of all life, accident, health, savings, and other
fringe benefits for three years, and relocation assistance.  The three year
benefit period is

 

--------------------------------------------------------------------------------


 

reduced if the executive terminates within three years of the date the executive
would attain age 65.  In addition, the agreements provide that the executive
will become fully vested in all outstanding stock option and restricted Share
awards.  If any payments to a named executive are considered excess “parachute
payments”* and the amount of the excess is more than 15%, the Company is
required to provide a tax gross up for the excise taxes the executive would be
required to pay with respect to the payments.

 

A copy of the Company’s form Executive Severance Agreement is filed as an
Exhibit to the 2008 Annual Report on Form 10-K and a copy of the Company’s
Executive Severance Agreement with Mr. Roberts is on file as an Exhibit to the
Company’s quarterly report on Form 10-Q for the period ended June 30, 2007 and
is incorporated herein by reference.

 

The following table shows the amounts that would have been payable to the named
executives (other than Mr. Popielec who terminated employment on June 30, 2009)
under the change in control agreements if a change of control of the Company had
occurred on December 31, 2009 and the named executives’ employment with the
Company was terminated without cause immediately thereafter.

 

 

 

Severance
Benefit

 

Estimated
Value of
Continued
Participation in
Health and
other Welfare
Benefit Plans(1)

 

Stock
Options(2)

 

Restricted
Stock(3)

 

Present Value
of
Supplemental
Pension Plan
Benefit(4)

 

Excise Tax
Gross-Up
(Reduction in
Payments)

 

Total

 

Mr. Roberts

 

$

7,125,000

 

$

212,325

 

$

3,233,950

 

$

6,166,800

 

$

2,933,983

 

$

4,866,602

 

$

24,538,627

 

Mr. Ford

 

$

2,317,764

 

$

30,000

 

$

670,162

 

$

755,262

 

$

101,050

 

$

0

 

$

3,874,237

 

Mr. Altmeyer

 

$

3,825,000

 

$

30,000

 

$

1,207,963

 

$

1,605,424

 

$

303,034

 

$

0

 

$

6,971,421

 

Mr. Sutter

 

$

2,637,300

 

$

30,000

 

$

773,327

 

$

1,126,298

 

$

12,173

 

$

1,443,847

 

$

6,022,945

 

Mrs. Lowe

 

$

2,550,000

 

$

30,000

 

$

699,329

 

$

811,106

 

$

53,722

 

$

1,269,818

 

$

5,413,975

 

 

--------------------------------------------------------------------------------

(1)   Under his employment letter agreement with the Company, Mr. Roberts is
entitled to retiree medical and dental coverage for the life of Mr. Roberts and
his wife if his employment is terminated without cause.  The amount presented
for Mr. Roberts is the estimated value of the retiree medical benefits.  The
amount presented for the other named executives is the estimated value of three
years of continued participation in the Company’s group health and other welfare
benefit plans.

 

(2)   Value (based on the closing market price of the Company’s common stock on
December 31, 2009 of $34.26 per Share) of unvested in-the-money stock options
that would become vested upon a change of control of the Company.

 

(3)   Value (based on the closing market price of the Company’s common stock on
December 31, 2009 of $34.26 per Share) of unvested shares of restricted stock
that would become vested upon a change of control of the Company.

 

(4)   Present value of the Supplemental Pension Plan benefit that would become
vested upon termination after a change of control of the Company.  Note 13 to
the Company’s consolidated financial statements included in the 2009 Annual
Report on Form 10-K includes the valuation assumptions and other information
relating to the Supplemental Pension Plan.

 

The employment letter with Mr. Roberts also provides for severance benefits.  If
the Company had terminated Mr. Roberts’ employment for any reason other than
gross and willful misconduct

 

--------------------------------------------------------------------------------

* Section 280G of the Internal Revenue Code defines “parachute payments” as
payments which (i) are compensatory in nature, (ii) are made to or for the
benefit of a shareholder, officer or highly compensated individual, and
(iii) are contingent on a change in ownership or effective control (or change in
ownership of a substantial portion of assets) of a corporation.  If the
parachute payments have an aggregate present value of at least 3 times the
average annual compensation earned by the recipient of the payment over the 5
years preceding the date of the change in control, the amount of the payments in
excess of 1 times such average annual compensation are not deductible by the
payor for federal income tax purposes and are subject to a 20% excise tax
(payable by the recipient) in addition to regular income taxes.

 

--------------------------------------------------------------------------------


 

or Mr. Roberts had resigned for good reason, in either case as of December 31,
2009, Mr. Roberts would have received the following severance benefits in
accordance with his employment letter agreement with the Company:

 

Severance
Benefit

 

Stock
Options(1)

 

Restricted
Stock(2)

 

Present Value of
Supplemental Pension
Plan Benefit(3)

 

Estimated Value
of Retiree
Medical Benefits

 

Total

 

$

4,750,000

 

$

3,233,950

 

$

6,166,800

 

$

2,933,983

 

$

212,325

 

$

17,297,058

 

 

--------------------------------------------------------------------------------

(1) Value (based on the closing market price of the Company’s common stock on
December 31, 2009 of $34.26 per Share) of unvested in-the-money stock options
that would become vested upon termination.

 

(2) Value (based on the closing market price of the Company’s common stock on
December 31, 2009 of $34.26 per Share) of unvested shares of restricted stock
that would become vested upon termination.

 

(3) Present value of the Supplemental Pension Plan benefit that would become
vested upon termination.  Note 13 to the Company’s consolidated financial
statements included in the 2009 Annual Report on Form 10-K includes the
valuation assumptions and other information relating to the Supplemental Pension
Plan.

 

--------------------------------------------------------------------------------
